Exhibit 10.1




SCG FINANCIAL ACQUISITION CORP.

2013 EQUITY INCENTIVE PLAN




AMENDMENT ONE




The SCG Financial Acquisition Corp. 2013 Equity Incentive Plan (the "Plan") is
hereby amended as follows in accordance with and at the direction of the RMG
Networks Holding Corporation Board of Directors:




1.

The first paragraph of Plan Section 3(a), Stock Subject to the Plan, is amended
in its entirety to read as follows:




"The maximum number of shares of Capital Stock that may be covered by Incentive
Awards granted under the Plan shall not exceed 6,500,000 shares of Capital Stock
in the aggregate, 285,000 shares of which remain available from the initial
adoption of the Plan.  The maximum number of shares of Capital Stock that may be
covered by Incentive Awards granted under the Plan that are intended to be ISOs
shall not exceed 4,000,000 shares of Capital Stock in the aggregate.  The
maximum number of shares of Capital Stock that may be covered by Incentive
Awards granted under the Plan that are intended to be Other Stock-Based Awards
that constitute restricted stock or restricted stock unit awards shall not
exceed 500,000 shares of Capital Stock in the aggregate.  The shares referred to
in the preceding sentences of this paragraph shall be subject to adjustment as
provided in Section 10 and the following provisions of this Section 3.  Shares
of Capital Stock issued under the Plan may be either authorized and unissued
shares or treasury shares, or both, at the sole discretion of the Committee."




2.

Plan Section 6(e), Repricing, is amended in its entirety to read as follows:




"(e)  Repricing.




The Company may reprice any Option upon the approval of stockholders.  For this
purpose, “reprice” means (i) any of the following or any other action that has
the same effect:  (A) lowering the exercise price of an Option after it is
granted, (B) any other action that is treated as a repricing under U.S.
generally accepted accounting principles (“GAAP”), or (C) cancelling an Option
at a time when its exercise price exceeds the Fair Market Value of the
underlying Capital Stock, in exchange for another Option, restricted stock or
other equity, unless the cancellation and exchange occurs in connection with a
merger, acquisition, spin-off or other similar corporate transaction; and (ii)
any other action that is considered to be a repricing under formal or informal
guidance issued by The NASDAQ Stock Market."




3.

The remaining provisions of the Plan shall remain in full force and effect.







RMG Networks Holding Corporation







/s/ Robert R. Robinson               

Secretary






